DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0081681 (Waugh) in view of U.S. Patent Application Publication No. 5,931,777 (Sava).
Regarding claim 1, Waugh discloses a retractor system comprising; a handheld retractor (b3/403, e.g.) comprising a blade (b3) disposed upon a first end portion thereof, a handle (403; see paragraph [0080]) sized and shaped to be grasped by the hand of an operator disposed upon a second portion thereof, and a first engagement feature (recess 432 for receiving pin 433, see paragraph [0080]) disposed therebetween; and a retractor comprising an armature (T3) enclosing at least part of an  an operative site, a plurality of articulated blades (b1 and b2) coupled to the armature, and a second engagement feature (433) disposed upon a distal face of the armature; wherein the first engagement feature and second engagement feature are complementary structures sized and shaped for rigidly coupling the retractor atop the handheld retractor (recess 432 receives complementary pin 433, see paragraph [0080]) after the handheld retractor has been positioned by an operator with the handle having a graspable portion (the entirety of 403 or a handle extension coupled to 403, see paragraph [0080]) whose length extends beyond the armature away from the operative site (see Figs. 4A and 4B and paragraphs [0078]-[0080]; blades can be sequentially inserted and then coupled to the armature T3 for manipulation).
Waugh fails to disclose the armature defining a complete, rigid ring, and the system further comprising a muscle retractor coupled to the armature, wherein the muscle retractor comprises a blade and wherein the blade is linearly positionable relative to the armature.  However, Sava discloses a retractor system including an armature (180) defining a complete, rigid ring (see Fig. 15) that may accommodate supplemental retractors (196, capable of retracting tissue, see col. 3, lines 23-27, and thus, capable of being muscle retractors) coupled to the armature, wherein the supplemental retractors each comprise a blade (196) and wherein the blade is linearly positionable relative to the armature (see Fig. 15 and see col. 5, lines 28-53; slot in blade 196 allows for linear positioning relative to armature 180 via sliding of bolt 188 within slot of blade 196).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Waugh to include a retractor armature that defines a complete, rigid ring that can 
Regarding claim 5, Waugh discloses a retractor system comprising; a handheld retractor (b3/404, e.g.) comprising a blade (b3) disposed upon a first end portion thereof, a handle (403) disposed upon a second portion thereof, and a first engagement feature (recess 432 for receiving pin 433, see paragraph [0080]) disposed therebetween; and a retractor comprising an armature (T3) enclosing at least part of an area defining an operative site, a plurality of articulated blades (b1 and b2) coupled to the armature, and a second engagement feature (433) disposed upon a distal face of the armature; wherein the first engagement feature and second engagement feature are complementary structures sized and shaped for rigidly coupling the retractor upon the handheld retractor (recess 432 receives complementary pin 433, see paragraph [0080]) while the handheld retractor is held in position by an operator (an operator can hold the entirety of 403 or a handle extension coupled to 403 prior to coupling of the blade b3 to the armature T3, see paragraph [0080], e.g.) wherein the first and second engagement features are configured for the armature to attach in a proximal orientation upon the handheld retractor (see paragraphs [0078]-[0080] and Figs. 4A and 4B) with the handle having a graspable portion (the entirety of 403 or a handle extension coupled to 403, see paragraph [0080]) whose length extends beyond the armature away from the 
Waugh fails to disclose the armature defining a complete, rigid ring, and the system further comprising a muscle retractor coupled to the armature, wherein the muscle retractor comprises a blade and wherein the blade is linearly positionable relative to the armature.  However, Sava discloses a retractor system including an armature (180) defining a complete, rigid ring (see Fig. 15) that may accommodate supplemental retractors (196, capable of retracting tissue, see col. 3, lines 23-27, and thus, capable of being muscle retractors) coupled to the armature, wherein the supplemental retractors each comprise a blade (196) and wherein the blade is linearly positionable relative to the armature (see Fig. 15 and see col. 5, lines 28-53; slot in blade 196 allows for linear positioning relative to armature 180 via sliding of bolt 188 within slot of blade 196).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Waugh to include a retractor armature that defines a complete, rigid ring that can accommodate an additional muscle retractor as suggested by Sava as Waugh suggests adding a supplemental fourth blade to provide a completely enclosed surgical pathway (see Waugh, paragraph [0079]) and Sava suggests utilizing a ring retractor with supplemental retractor blades to provide a completely enclosed surgical pathway to provide for additional tissue retraction at a surgical site (see Sava, col. 5, lines 28-54).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Waugh in view of Sava, and further in view of U.S. Patent Application Publication No. 2005/0080320 (Lee).
claims 2 and 3, Waugh and Sava fails to suggest wherein the first engagement feature is a post and the second engagement feature is a complementary aperture, and wherein the first engagement feature is the outside profile of a portion of the handheld retractor and the second engagement feature is a complementary recess in the ring retractor wherein the shape of the recess approximates the shape of the outside profile of the handheld retractor; Waugh instead discloses that the first engagement post is a complementary recess and the second engagement feature is a post.  However, Lee discloses a retractor system including retractor blades (213/234) and armature (200, see Fig. 5), wherein a first engagement feature of each retractor blade is a post (217/238) and a second engagement feature of the armature is a complementary aperture (281/280), and wherein the first engagement feature is the outside profile of a portion (217/238) of the retractor blade and the second engagement feature is a complementary recess (281/280) wherein the shape of the recess approximates the shape of the outside profile of retractor blade.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Waugh in view of Sava such that the first engagement feature is a post and the second engagement feature is an aperture as such a modification merely involves a reversal of parts, and it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Waugh in view of Sava, and further in view of U.S. Patent Application Publication No. 2007/0156024 (Frasier).
claim 4, Waugh fails to disclose wherein the first engagement feature is a post having an internal thread.  However, Frasier discloses a retractor (1016) having a first engagement feature that is a post (1104) having an internal thread (see paragraph [0055]) for receiving a second engagement feature (1102).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the retractor system of Waugh in view of Sava such that the first engagement feature is an internally threaded post and the second engagement feature is configured to engage the internally threaded post as suggested by Frasier as such a modification merely involves a simple substitution of one known retractor connection mechanism for another known retractor connection mechanism with the predictable result of connecting the retractor to the armature.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Waugh in view of Sava, and further in view of U.S. Patent Application Publication No. 2013/0245383 (Friedrich).
Regarding claim 6.  
Claims 7-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Waugh in view of Sava, and further in view of U.S. Patent Application Publication No. 2009/0203969 (Cohen).  
Regarding claims 7-9 and 14, Waugh discloses wherein the plurality of articulated blades coupled to the armature further comprises first and second blade assemblies (401/b1 and 402/b2), each blade assembly comprising a retractor blade (b1/b2).  Waugh fails to disclose, for each assembly, an arm is pivotally coupled to the armature at a proximal end and extending inwardly from a periphery of the armature to a distal end; and the retractor blade is pivotably coupled to the arm and extending distally therefrom (claims 7 and 8); wherein the first and second blade assemblies each further comprises a threaded pivot bolt pivotally coupling the arm to the armature (claims 9 and 14).  However, Cohen discloses a retractor system (100) that includes multiple blade assemblies (multiple assemblies including an arm 103c/300 and a blade 150, see paragraph [0040]), wherein each assembly comprises an arm (130c) pivotally coupled to an armature (101/104) at a proximal end and extending inwardly from a periphery of the armature to a distal end (300) (see Fig. 1 and paragraph [0040]); and a retractor blade (150) pivotably coupled to the arm and extending distally therefrom (see Fig. 1 and paragraph [0040]), wherein the blade assemblies each further comprises a threaded pivot bolt (gear 410 of arm 130c coupled to housing 402 via threaded bolt, see Figs. 9A and 9B) pivotally coupling the arm to the armature.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the first and second blade assemblies of Waugh in view of Sava to include an arm pivotably coupled to the armature, and a blade pivotably coupled to the .
Allowable Subject Matter
Claims 19 and 20 are allowed.
Claims 10-13 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments regarding claims 1-8 in the Remarks filed December 7, 2021 have been fully considered but they are not persuasive. 
Applicant argues on page 10 of the Remarks that the combination of references does not disclose the features in the amended claims.  However, as outlined above, the combination of Waugh and Sava suggests the features of amended claims 1 and 5, including the use of a fourth muscle retractor with a blade linearly positionable relative to the armature.
Applicant’s arguments with respect to claims 9 and 14 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773